Exhibit 10.2
 
NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of April 22, 2014
(the “Agreement Date”), by and between OMAGINE, INC., a corporation organized
and existing under the laws of the State of Delaware (the “Company”), and YA
GLOBAL MASTER SPV, LTD., a Cayman Islands exempt limited partnership (the
“Investor”).
 
WITNESSETH


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor, as provided
herein, and the Investor shall purchase a note substantially in the form
attached hereto as Exhibit A (the “Note”) in an aggregate principal amount of
$500,000;
 
WHEREAS, on or about the date hereof, the parties are entering into a Standby
Equity Distribution Agreement (the “SEDA”); and
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:
 
1. PURCHASE AND SALE OF NOTE;
 
(a) Purchase of Note. On the first business day following the satisfaction of
all of the conditions precedent set forth below (the “Closing Date”), the
Company shall sell, and the Investor shall purchase, a Note in the principal
amount of $500,000 on the terms and conditions and in reliance on the Company’s
representations and warranties, all as set forth herein. The Note shall be in
the form attached hereto as Exhibit A.
 
(b) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Investor shall deliver to the
Company the principal amount of the Note to be issued and sold to the Investor;
provided, however, that the Investor shall deduct a commitment fee in the amount
of $39,000.00 from the proceeds of the Note (to be payable to the Investor or
its designee) and any other deductions of payments to be made on behalf of the
Company as agreed upon between the parties and set out on a signed closing
statement (the “Closing Statement”), and (ii) the Company shall deliver to the
Investor, the Note duly executed on behalf of the Company.
 
(c) Conditions Precedent.  The obligation of the Investor hereunder to purchase
the Note pursuant hereto is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Investor’s sole benefit and may be waived by the Investor
at any time in its sole discretion:
 
(i) There shall not have been any condition, circumstance, or situation that has
resulted in or would reasonably be expected to result in a “Material Adverse
Effect,” where “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (1) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (2) a material adverse effect
on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole, or (3) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement
 
(ii) The Company’s common stock (“Common Stock”) shall be authorized for
quotation or trading on the NASDAQ Stock Market, the NYSE Euronext, the New York
Stock Exchange or the OTC Bulletin Board whichever is at the time the principal
trading exchange or market for the Common Stock (the “Principal Market”) and
trading in the Common Stock shall not have been suspended for any reason;
 
(iii) The Company is not in material default nor aware of any potential material
default with any of its lenders, except as has been disclosed in the Company’s
filings with the United States Securities and Exchange Commission (the “SEC”);
 
(iv) The Company has received all necessary authorizations to sell the Note to
the Investor; and
 
(v) The parties have signed a Closing Statement in an agreed upon form.
 
(d) In the event that the Closing Date has not occurred by April 30, 2014, the
Investor may terminate this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2. INVESTOR’S REPRESENTATIONS AND WARRANTIES.
 
Investor hereby represents and warrants to the Company that the following are
true and correct as of the date hereof, and as of the Closing Date:
 
(a) Organization and Authorization.  The Investor is duly organized, validly
existing and in good standing under the laws of the Cayman Islands and has all
requisite power and authority to purchase and hold the Note.  The decision to
invest and the execution and delivery of this Agreement by such Investor, the
performance by such Investor of its obligations hereunder and the consummation
by such Investor of the transactions contemplated hereby have been duly
authorized and requires no other proceedings on the part of the Investor.  The
undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor.  This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.
 
(b) Evaluation of Risks.  The Investor has such knowledge and experience in
financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction.  It
recognizes that its investment in the Company involves a high degree of risk.
 
(c) Investment Purpose. The Note is purchased by the Investor for its own
account, and for investment purposes.  The Investor agrees not to assign or in
any way transfer the Investor’s rights to the Note or any interest therein and
acknowledges that the Company will not recognize any purported assignment or
transfer of the Note except in accordance with applicable Federal and state
securities laws.  No other person has or will have a direct or indirect
beneficial interest in the Note.  The Investor agrees not to sell, hypothecate
or otherwise transfer the Note unless the Note is registered under Federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such laws is available.
 
(d) Accredited Investor.  The Investor is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D of the Securities Act of 1933 (the
“Securities Act”).
 
(e) Information.  The Investor and its advisors (and its counsel), if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision.  The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.  The Investor
understands that its investment involves a high degree of risk.  The Investor
has sought such accounting, legal and tax advice, as it has considered necessary
to make an informed investment decision with respect to this transaction.
 
(f) No General Solicitation.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Note offered
hereby.
 
(g) Not an Affiliate.  The Investor is not an officer, director or a person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with the Company or any “Affiliate” of
the Company (as that term is defined in Rule 405 of the Securities Act).
 
3. COMPANY’S REPRESENTATIONS AND WARRANTIES  Except as stated below or in the
SEC Documents, the Company hereby represents and warrants to, the Investor that
the following are true and correct as of the date hereof, and as of the Closing
Date:
 
(a) Organization and Qualification.  The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power to own its properties and to carry on its business
as now being conducted.  Each of the Company and its subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect on the
Company and its subsidiaries taken as a whole.  The Company has furnished or
made available to the Investor true and correct copies of the Company’s
Re-Stated Certificate of Incorporation as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities convertible into or
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto.
 
(b) Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and any related agreements, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Note (when issued) and any related agreements have been duly executed and
delivered by the Company, (iv) this Agreement, the Note (when issued), and any
related agreements, constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.
 
(c) No Conflict.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the Certificate of Incorporation,
any certificate of designations of any outstanding series of preferred stock of
the Company or By-laws or (ii) conflict with or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market on
which the Common Stock is quoted) applicable to the Company or any of its
subsidiaries or by which any material property or asset of the Company or any of
its subsidiaries is bound or affected and which would cause a Material Adverse
Effect.  Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries.  The business of the
Company and its subsidiaries is not being conducted in violation of any material
law, ordinance, regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement in accordance with
the terms hereof or thereof except as such consent, authorization or order has
been obtained prior to the date hereof.  The Company and its subsidiaries are
unaware of any fact or circumstance which might give rise to any of the
foregoing.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(d) SEC Documents; Financial Statements.  The Common Stock is registered
pursuant to Section 12(g) of the Securities Exchange Act of 1934 (the “Exchange
Act”) and the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC under the Exchange Act
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (all of the
foregoing filed within the two years preceding the date hereof as amended after
the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Document prior to the expiration of any such extension.  The Company has
delivered to the Investor or its representatives, or made available through the
SEC’s website at http://www.sec.gov, true and complete copies of the SEC
Documents.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.
 
(e) No Default.  Except as disclosed in the SEC Documents, the Company is not in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any indenture, mortgage, deed of trust or
other material instrument or agreement to which it is a party or by which it or
its property is bound and neither the execution, nor the delivery by the
Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Certificate of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect.
 
(f) Internal Accounting Controls.  The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(g) Absence of Litigation.  Except as set forth in the SEC Documents, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would have a
Material Adverse Effect.
 
(h) Subsidiaries.  Except as disclosed in the SEC Documents, the Company does
not presently own or control, directly or indirectly, any interest in any other
corporation, partnership, association or other business entity.
 
(i) Tax Status.  Except as disclosed in the SEC Documents, the Company and each
of its subsidiaries has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject and (unless and only to the extent that the Company and each of its
subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(j) Certain Transactions.  Except as set forth in the SEC Documents none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
4. INDEMNIFICATION.  The parties agree that Article V of the SEDA shall apply to
this Agreement.
 
5. GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.  Each of the parties consents to the
jurisdiction of the state courts of the State of New York and the U.S. District
Court for the District of New York sitting in Manhattan, for the adjudication of
any civil action asserted pursuant to this paragraph.
 
6. NOTICES.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered:  (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
Omagine, Inc.
 
Empire State Building
 
350 Fifth Avenue, Suite 4815-17
New York, New York 10118
 
Attention:  Chief Executive Officer
 
Telephone:  (212) 563-4141
 
Facsimile:   (212) 563-3355
   
With a copy to:
Sichenzia Ross Friedman Ference LLP
 
61 Broadway
 
New York, New York 10006
 
Attention:  Michael Ference
 
Telephone: (212) 930-9700
 
Facsimile:  (212) 930-9725

 
 
 
3

--------------------------------------------------------------------------------

 

 
 
If to the Holder:
YA Global Master SPV, Ltd.
 
1012 Springfield Avenue
 
Mountainside, NJ  07092
 
Attention:                      Mark Angelo
 
Telephone:                      (201) 985-8300
   
With a copy to:
David Gonzalez, Esq.
 
1012 Springfield Avenue
 
Mountainside, NJ  07092
 
Telephone:                      (201) 985-8300
 
Email:  dgonzalez@yorkvilleadvisors.com
   

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
7. MISCELLANEOUS.
 
(a) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.
 
(b) Entire Agreement; Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Investor and the Company with respect to
the matters discussed herein, and this Agreement, and the instruments referenced
herein, contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
 


 
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the Investor and the Company have caused their
respective signature page to this Note Purchase Agreement to be duly executed as
of the date first written above.
 

  COMPANY:     OMAGINE, INC.                            
 
By:
/s/ Charles P. Kuczynski       Charles P. Kuczynski       Vice-President &
Secretary          

  INVESTOR:     YA GLOBAL MASTER SPV LTD.           By: Yorkville Advisors
Global LP     Its: Investment Manager               By: Yorkville Advisors
Global LLC         Its: General Partner          
 
By:
/s/ Mark Angelo       Name: Mark Angelo       Title: Managing Member          

 
 
5

--------------------------------------------------------------------------------

 
 


 
Exhibit A
 
Form of Note
 


 
 
 
 
 
 
 
 
6


 